Citation Nr: 0206831	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  91-48 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Determination of initial rating assignment for service-
connected post-traumatic stress disorder (PTSD), initially 
rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran-Appellant, his wife, his son, H.C. and a VA 
social worker


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1968 to May 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 1991 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, NC, which granted service connection 
for PTSD and assigned an initial rating of 10 percent.  In a 
January 1999 rating decision during the pendency of this 
appeal, the RO assigned an initial rating of 50 percent for 
PTSD for the entire period of claim, effective from July 12, 
1988. 

This case has been remanded by the Board to the RO for 
development in May 1995, June 1997, and February 2000. 

In a rating decision dated in July 2000, the RO denied 
service connection for chronic undifferentiated schizophrenia 
and drug and alcohol abuse secondary to PTSD.  As the veteran 
did not enter notice of disagreement with this decision, 
these issues are not currently before the Board on appeal.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).  


FINDINGS OF FACT

1.  All evidence necessary to decide the initial rating claim 
on appeal has been obtained. 

2.  From July 12, 1988 to October 26, 1988, the veteran's 
PTSD was productive of not more than severe impairment in the 
ability to obtain or retain employment. 

3.  From October 27, 1988 to April 30, 1991, the veteran's 
PTSD was productive of symptoms which more nearly 
approximated totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities.  

4.  From May 1, 1991 to the present, the veteran's PTSD has 
been productive of not more than severe impairment in the 
ability to obtain or retain employment. 

5.  From November 7, 1996 to the present, the veteran's PTSD 
has been productive of occupational and social impairment 
with deficiencies in work and family relationships, judgment, 
thinking, and mood, due to such symptoms as difficulty in 
adapting to stressful circumstances, including work or a 
work-like setting; from November 7, 1996, the veteran's PTSD 
has not manifested total occupational and social impairment 
due to such symptoms as grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
closest relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  For the period from July 12, 1988 to October 26, 1988, 
with the resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for an initial rating of 70 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1-4.14, 4.132, Diagnostic Code 9411 
(1996); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

2.  For the period from October 27, 1988 to April 30, 1991, 
with the resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for an initial rating of 100 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.132, Diagnostic Code 9411 (1996); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

3.  For the period from May 1, 1991 to the present, the 
schedular criteria for an initial rating of 70 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 3.321(b), 
4.1-4.14, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 3.321(b), 4.1-4.14, 4.130, Diagnostic Code 9411 (2001); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

The Board issued three Remand orders since the inception of 
this case, including for VA psychiatric examinations with 
etiology opinions, to obtain private and VA medical records, 
and for rating based on rating criteria for rating mental 
disorders which was revised during the pendency of the claim.  
VA examinations were obtained in May 1991, June 1994, March 
1996 (with addenda in April and December 1996), and October 
2000.  Multiple private and VA records of hospitalization and 
outpatient treatment have been obtained.  Disability 
determination records, including supporting medical records 
and examination reports, were obtained from the Social 
Security Administration (SSA).  The Board finds that the RO 
has obtained, or made reasonable efforts to obtain, all 
records or other evidence which might be relevant to the 
appellant's claim, and the appellant has not identified any 
additional treatment records or other evidence which has not 
been obtained.  All evidence necessary to decide the initial 
rating claim on appeal has been obtained. 

In the rating decision, statement of the case, supplemental 
statements of the case, and letters to the veteran, the RO 
advised the veteran of what must be demonstrated to establish 
a higher initial rating for PTSD.  In a letter dated in April 
2001, the RO also specifically advised the veteran what 
evidence was necessary to support his initial rating claim.  
Accordingly, no further notice to the appellant or assistance 
in acquiring additional evidence is required by the new 
statute and regulations.  

II.  Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings can be assigned for 
separate periods of time based on the facts found.  In other 
words, the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is essential, in determining the level of 
current impairment, that the 


disability be considered in the context of the entire 
recorded history.  38 C.F.R. 
§ 4.1.  

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for rating mental disorders, including 
PTSD, as set forth in 38 C.F.R. § 4.125-4.132 (redesignated 
as 38 C.F.R. §§ 4.125-30).  See 61 Fed. Reg. 52,695-702 
(1996).  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The RO has 
evaluated the veteran's claim under both the old criteria 
(for the period July 12, 1988 forward) as well as the revised 
regulations (for the period from November 7, 1996 forward). 

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9411, in effect through November 6, 1996, a 50 percent 
disability rating contemplated considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and situations where by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating 
encompassed severe impairment in the ability to establish and 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent rating under 
the rating criteria in effect prior to November 7, 1996 was 
warranted: where the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; or with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
for demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132 (1996).  The United States Court of Appeals 
for Veterans Claims has held that the criteria for the 100 
percent schedular rating under the regulations in effect 
prior to November 7, 1996 provide three independent bases for 
assignment of a 100 percent schedular rating for a 
psychiatric disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97-99 (1994).

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996, PTSD is to be rated in accordance with 
the General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130 (2001).  Under that formula, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130.  

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 21 to 30 indicates behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF Scale score of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or an major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
Scale score of 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF Scale score of 51 to 60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with coworkers).  A 61 to 70 GAF Scale 
score indicates some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  

On July 12, 1988, the veteran filed a claim for service 
connection for PTSD.  A rating decision by the RO in June 
1991 granted service connection for PTSD and assigned an 
initial rating of 10 percent, effective from July 12, 1988.  
The veteran entered disagreement with the initially assigned 
rating.  Subsequently, during the appeal, the RO in January 
1999 awarded an initial 50 percent rating, effective from 
July 12, 1988 for the entire period of the claim. 

The veteran contends that his service-connected PTSD is more 
severely disabling than represented by a 50 percent rating.  
He contends that he has a "very severe case of PTSD" which 
warrants a higher rating because of the symptoms he 
experiences, including difficulties with work.  



III.  Factual Background

The evidence of record reflects that from 1979 to 1986 the 
veteran underwent hospitalizations and was treated for 
various psychiatric disorders.  A report of hospitalization 
in July 1981 reflects that the veteran reported hearing 
voices for the previous five or six years, and was noted upon 
examination to have prominent speech, blunted affect, mood 
difficulty (but not markedly depressed), and anger.  
Schizophrenia was ruled out during this hospitalization 
following detoxification.  Diagnoses included chronic alcohol 
dependence (the primary problem), cocaine and heroin use, and 
borderline personality disorder.  

A neuropsychiatric examination in October 1981 likewise 
resulted in diagnoses of drug dependence (cocaine and heroin) 
and alcohol dependence which resulted in moderate to marked 
incapacity.  The history reported included hearing voices, 
flashbacks, unease around people, getting into fights, and 
losing jobs due to intoxication.  

A report of VA hospitalization from August 1983 to January 
1984 reflects diagnoses of alcohol dependence and mixed 
personality disorder.  The report noted that the veteran had 
participated in a PTSD group, but it had not helped.  With 
regard to the personality disorder, the examiner wrote that 
the veteran seemed to be guided by a generalized mistrust of 
most people, promulgated in early childhood by parental 
influence and utilized throughout adulthood to distance 
himself from others.  In January 1984, a VA psychiatrist 
indicated that, in addition to his history of drug abuse, the 
veteran had some PTSD symptoms, namely, occasional flashbacks 
and nightmares.  

A VA hospitalization report dated from February to March 1988 
reflects diagnoses of PTSD, polysubstance abuse, and 
personality disorder with dependent and borderline features.  
The veteran reported auditory hallucinations.  

Records from the U.S. Social Security Administration (SSA) 
reflect that the veteran was determined by SSA to be totally 
disabled since June 1988 due to a primary diagnosis of 
affective disorder (and secondary diagnosis of history of 
peptic ulcer disease).  Treatment records reflect a diagnosis 
of alcohol dependence, cocaine and heroin use, and borderline 
personality disorder as early as 1981; and reports of 
difficulty sleeping, flashbacks, violent behavior, and 
history of auditory hallucinations.  A July 1988 report of 
examination at a private hospital reflects psychiatric 
diagnoses of personality disorder and history of previous 
alcohol and drug abuse.  Mental status examination in June 
1988 revealed euthymic and restricted affect and poor 
insight, diagnosed as rule out atypical psychosis, rule out 
residual schizophrenia, PTSD, and mixed personality disorder.  

In October 1988, the veteran was diagnosed by VA with PTSD 
(along with undifferentiated schizophrenia).  The symptoms at 
that time included anxious affect, nightmares twice a week, 
auditory hallucinations, suicidal and homicidal thoughts, and 
depressed mood.  The VA examiner assigned a GAF Scale score 
of 30, and 29 as the highest GAF Scale score during the 
previous year.   

A report of VA hospitalization from March to April 1989 
reflects diagnoses of borderline personality disorder, rule 
out PTSD, alcohol abuse, and status post heroin abuse.  The 
symptoms included a long history of sleep disturbance, alarm 
at situations simulating the Vietnam experience, self-
reproachful thoughts about Vietnam, and startle.  The 
impression included that the diagnosis was complicated by the 
veteran's severe character pathology, alcohol abuse, PTSD, 
and secondary gain for PTSD, so that many of these symptoms 
could also be associated with severe character pathology 
worsened by alcohol abuse.

VA progress notes reflect that in July 1989 the veteran 
complained of flashbacks, and was found to have impulses 
under control, appropriate affect, and no obvious evidence of 
depression.  In September 1989, the veteran's wife reported 
that the veteran had flashbacks with violence, had been 
sporadically hallucinating since 1977, and had insomnia, 
nervousness, and depression. 

At a personal hearing in July 1989, a VA social worker 
testified that the veteran was suffering from a severe case 
of PTSD, although his opinion was based on consideration of 
damage due to drug and alcohol use (which he considered part 
of PTSD).  The veteran's wife testified that beginning in the 
late 1970's the veteran experienced nightmares, nervousness, 
violence, and reclusiveness.  The veteran's home attendant 
testified that the veteran did not sleep at night and 
exhibited strange behavior.    

A disability determination evaluation in October 1989 noted 
the veteran's complaints of nightmares approximately four 
times per week, anxiety being outside or around people, 
flashbacks, depression, insomnia, suicidal ideation, and 
worthlessness.  The examiner noted that the veteran's reality 
contact seemed somewhat tenuous and that the veteran was 
anxious throughout the interview, stream of mental activity 
was occasionally vague and sometimes showed loose 
associations, with anxious affect and depressed mood.  

A SSA disability consultation in November 1989 reflects 
impaired concentration, constant intrusive thoughts, and that 
the veteran was barely able to cope with day to day chores.  

A report of VA hospitalization from July 1989 to January 1990 
reflects the veteran's report of panic attacks, poor sleep, 
flashbacks, suspicion of people, anger, and restlessness, but 
with no obvious depression.  A VA progress note in January 
1990 reflects complaints of recurrent intrusive thoughts, 
nightmares, flashbacks, which caused sleep difficulty, 
impulsivity, irritability, and lability in mood. 

A report of VA hospitalization from March to April 1990 
reflects final psychiatric diagnoses of continuous alcohol 
and substance abuse and chronic PTSD (with acute 
exacerbation).  The veteran complained of flashbacks.  He was 
noted to be verbally abusive, threatening and aggressive, 
impulsive, easily irritable, and hypervigilant. 

At a Board hearing in January 1991, the veteran's wife 
testified that the veteran got nervous and upset and had 
nightmares.  The veteran's son testified that the veteran 
sometimes scared him and would get upset, took him fishing, 
and was "okay" in the grocery store.  The veteran testified 
primarily about his combat stressors during service. 

A private psychological examination in April 1991 reflects a 
diagnosis of chronic PTSD, and no diagnosis of personality 
disorder.  The veteran complained of recurring depression and 
occasional nightmares (but not in the recent past).  
Psychological testing at the N.C. Division of Mental Health 
reflected classical symptomatology of PTSD, including 
feelings of periodic depression.  The testing psychologist 
indicated he would not diagnose an Axis II personality 
disorder.   

A VA examination report dated in May 1991 reflects diagnoses 
of mild PTSD, mixed personality disorder, and mixed substance 
abuse.  At this examination, the veteran reported complaints 
of nightmares several times a week, some intrusive 
recollections of Vietnam, some insomnia, difficulty getting 
along with people, short temper, depression, and some feeling 
of detachment, although he liked to get out and visit with 
friends. 

A SSA evaluation in June 1991 reflects a diagnosis of 
affective disorder. 

Treatment records from the N.C. Division of Mental Health 
reflect that in January 1993 the veteran reported that he had 
flashbacks, and was agitated and out of control when he 
drank.  The diagnoses were alcohol abuse and PTSD.  A 
February 1993 consultation reflects treatment of the veteran 
for alcohol detoxification in February and March 1993, with 
diagnoses of alcohol dependency and PTSD.  The veteran 
complained of nightmares, sweats, flashbacks, and 
overwhelming anxiety.  

At a personal hearing at the RO in April 1993, the veteran 
testified that he experienced dreams and flashbacks (once or 
twice a month during the day), stress, anger, difficulty 
sleeping, inability to be around people and difficulty 
getting along with people at work, although he got along well 
with his children, and some hallucinations.  He testified 
that he was on Xanax.  

In May 1993, the veteran complained of nightmares, a lot of 
stress, flashbacks, and dreams about Vietnam, diagnosed as 
PTSD.  

From August to September 1993 the veteran participated in a 
PTSD program.  Diagnoses were PTSD, polysubstance dependence 
(alcohol dependence, in partial remission), and history of 
paranoid schizophrenia.  The veteran complained of 
nightmares, flashbacks, anger, difficulty with jobs and 
relationships, intrusive thought, hypervigilance, 
hyperstartle response, decreased concentration and short-term 
memory, insomnia, and depression.  The veteran denied 
auditory command hallucinations except during flashbacks.  
The current GAF Scale score assigned was 50, also with 50 as 
the highest score during the previous year.  

At a VA examination in May 1994, the veteran complained of 
insomnia, depression, anxiety, nightmares, feeling isolated, 
hypersensitivity around people, flashbacks, sleep 
disturbance, being edgy, and feeling depressed.  Mental 
status examination revealed a somewhat tense mood and 
marginal insight and judgment.  The diagnoses were PTSD and a 
history of drug and alcohol dependency.  

VA progress notes reflect that in July 1994 the veteran 
complained of difficulty sleeping and nightmares and reported 
that he was out of medication for PTSD.  A VA fee basis 
examination in July 1994 reflects that the veteran had made 
considerable progress over the years, but still had recurring 
symptoms of PTSD and depression.  

A hospital admission report dated in January 1995 reflects 
complaints of depression, low self-esteem, and quiet shame.  

An entry from the N.C. Division of Mental Health dated in 
September 1995 reflects the veteran's complaints of 
nightmares and flashbacks.  The impression was PTSD. 

A September 1995 summary of VA hospitalization reflects 
diagnoses of alcohol dependence, PTSD, and dependent type 
personality disorder.  The veteran reported drinking for 
three days, having a flashback, and destroying his apartment.  
The examiner indicated that the veteran was employable when 
he was not under the influence of alcohol. 

At a VA neuropsychiatric examination in March 1995, the 
veteran complained of nightmares, flashbacks, and inability 
to cope.  Examination revealed marginal insight and judgment.  
The diagnoses were PTSD and mixed personality disorder.  An 
April 1996 addendum to this examination by the same VA 
examiner noted a review of the record, and offered the 
opinion that in March 1996 the veteran did not have a 
schizophrenic illness, but had persistent symptoms of PTSD 
and personality disorder.  The diagnoses were indicated to 
be: PTSD, mixed personality disorder, history of paranoid 
schizophrenia (not found on examination), and polysubstance 
dependence and abuse (not found on examination).  A December 
1996 addendum also by the same VA examiner attributed to PTSD 
the symptoms of nightmares, flashbacks, intrusive thoughts, 
hypervigilance, hyperstartle, decreased concentration, and 
insomnia.  The examiner attributed to personality disorder 
antisocial, dependence, and passive-aggressive 
characteristics.  The GAF Scale score assigned for PTSD was 
60; the GAF Scale score assigned for mixed personality 
disorder was 70.  

A private examination report dated in October 1998 reflects 
that the veteran reported a history of recurrent and 
intrusive distressing dreams and recollections of being in 
Vietnam, persistent avoidance of stimuli associated with the 
trauma, feelings of detachment from others, and restricted 
range of affect, and that the veteran had not had psychiatric 
outpatient care since 1996.  The veteran complained of 
difficulty staying asleep, irritability, hypervigilance, 
exaggerated startle response, and visual hallucinations (once 
or twice a month).  The veteran reported working for one year 
as a maintenance worker, working from 10 p.m. to 7 a.m.  He 
reported that his daily activities included reading, 
swimming, cooking and doing the housework, that he had few 
very close friends, and his interests were constricted to 
himself and family.  The examiner indicated that the veteran 
was in minimal contact with reality, had blocked speech, had 
depressed and suspicious affect, delusions of persecutions, 
and diminished ability to concentrate and pay attention.  The 
Axis I diagnosis was PTSD, with no Axis II personality 
disorder diagnosed.  The examiner assigned a GAF Scale score 
of 45 (secondary to PTSD).  

At a VA PTSD examination in October 2000, the veteran 
reported that he could not concentrate, had lost jobs, did 
not rest well, was anxious, easily startled, and was bad 
tempered.  The veteran reported that he did not have any more 
nightmares or flashbacks, was not receiving outpatient 
treatment, and took no psychotropic medications.  The veteran 
reported that he had been fired from work in a warehouse 
because of his attitude, he lived with his son, and spent 
time reading and helping others.  Examination revealed a 
somewhat tense mood.  The Axis I diagnoses were PTSD and 
polysubstance dependence (in remission), with an Axis II 
diagnosis of personality disorder (not otherwise specified).  
The examiner concluded that the veteran had "moderate" PTSD 
symptoms and assigned a GAF Scale score of 50, indicating 
some serious impairment in occupation and social function, 
and indicated that the veteran was unable to keep a job.  The 
examiner noted that, in addition to PTSD symptomatology, the 
veteran had a longstanding difficulty with substance abuse, 
irritability, and difficulty getting along with others.  

IV.  Rating from July 12, 1988 to October 26, 1988

After a review of all of the evidence of record, the Board 
finds that the evidence is sufficient to raise a reasonable 
doubt as to whether the veteran's PTSD warrants a 70 percent 
schedular disability rating (under the old rating criteria) 
from July 12, 1988 to October 26, 1988.  

The evidence in this veteran's case reflects multiple 
psychiatric diagnoses during the long pendency of the claim, 
including PTSD symptoms noted in 1984 and diagnosed as PTSD 
in March 1988, and non-service-connected diagnoses of alcohol 
and drug abuse and dependence and a personality disorder.  
While schizophrenia was also diagnosed, based on reports of 
auditory hallucinations, this diagnosis was ruled out as 
early as July 1981.  

There is some medical evidence of record that indicates that 
the veteran's hallucinations correlate with his extensive 
alcohol or drug abuse, and that such hallucinations tended to 
subside with the remission of such alcohol and drug abuse; 
however, there is other evidence which tends to show an 
association between hallucinations and flashbacks, which are 
a symptom of PTSD.  On the whole, there is no medical opinion 
evidence of record which clearly differentiates the veteran's 
auditory or visual hallucinations from his PTSD 
symptomatology; therefore, the Board will accept 
hallucinations as part of the veteran's PTSD symptomatology.  
The Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so, although the Board may not 
ignore such distinctions where they appear in the medical 
record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  Likewise, as there is no clear differentiation 
between the veteran's depression and PTSD, depression is also 
considered a symptom of PTSD.  

The medical evidence of record does differentiate between 
symptomatology attributable to PTSD and that attributable to 
personality disorder.  The symptoms attributed to personality 
disorder include the veteran's generalized mistrust of most 
people and tendency to distance himself from others (January 
1984 VA hospitalization report), and antisocial, dependence, 
and passive-aggressive characteristics (March 1995 VA 
examination).  Other symptoms specifically distinguished from 
PTSD include substance abuse, irritability, and difficulty 
getting along with others (October 2000 VA examination).     

For the period from July 12, 1988 to October 26, 1988, under 
the rating criteria in effect through November 6, 1996, the 
Board finds that the evidence is sufficient to raise a 
reasonable doubt as to whether the veteran's PTSD symptoms 
were of such severity and persistence to more nearly 
approximate severe impairment in the ability to obtain or 
retain employment.  The evidence reflects that in early 1988 
the veteran's symptoms of PTSD included occasional flashbacks 
and nightmares, as well as auditory hallucinations (which 
have not been differentiated from PTSD).  In June 1988, the 
veteran is noted to have restricted affect, euthymic mood, 
poor insight, sleep difficulties, flashbacks, and some 
evidence of violent behavior (not attributed to a specific 
diagnosed disability).  This evidence raises a reasonable 
doubt as to whether this symptomatology more nearly 
approximates severe impairment in the ability to obtain or 
maintain employment.  Therefore, with the resolution of 
reasonable doubt in the veteran's favor, the Board finds 
that, for the period from July 12, 1988 to October 26, 1988, 
the schedular criteria for an initial rating of 70 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.321(b), 4.1-4.14, 4.132, Diagnostic Code 9411 (1996); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

A higher rating is not warranted for this period, however, as 
the evidence does not demonstrate that during this period the 
veteran's PTSD was productive of such an adverse affect on 
the attitudes of all contacts except the most intimate as to 
result in virtual isolation in the community; or was 
manifested by totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or was productive of a demonstrable 
inability to obtain or retain employment.  38 C.F.R. § 4.132 
(1996).  

In this regard, the Board notes that the veteran was 
determined by SSA to be under a disability since June 1988; 
however, that decision was based on the psychiatric disorder 
diagnosed only as "affective disorder," without 
differentiation as to which of the veteran's diagnosed 
psychiatric disorders were included.  Additionally, the SSA 
disability decision was based on a determination of 
disability also attributable to the physical diagnosis of 
peptic ulcer disease.  Rating criteria used by the SSA, while 
pertinent to the adjudication of a claim for VA benefits, are 
not controlling for VA purposes.  Collier v. Derwinski, 1 
Vet. App. 413 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).    

The Board has also considered the GAF Scale score of 29 
assigned as the highest score for the previous year by the 
October 27, 1988 VA examination.  This examination, however, 
also indicated that the veteran had "moderate to severe" 
PTSD.  A 70 percent rating under Diagnostic Code 9411 for 
severe PTSD encompasses even this "severe" PTSD 
symptomatology.  The Board finds that the general assignment 
of a GAF Scale score estimating the level of psychiatric 
impairment during the previous year, based in large part on 
the symptomatology reported at the October 1988 VA 
examination, is outweighed by the evidence of record which 
demonstrates which PTSD symptomatology the veteran actually 
manifested from July to October 1988.  

V.  Rating October 27, 1988 to April 30, 1991

For the period from October 27, 1988 to April 30, 1991, the 
evidence is sufficient to raise a reasonable doubt as to 
whether the veteran's PTSD symptoms were productive of 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  38 C.F.R. § 4.132 (1996).  The evidence 
reflects that during this period, at a VA examination on 
October 27, 1988, the veteran was noted to have worsened 
psychiatric disability, manifested by anxious affect, 
nightmares twice a week, auditory hallucinations, suicidal 
and homicidal thoughts, and depressed mood.  The examiner in 
October 1988 characterized the psychiatric disability as 
"moderate to severe," but assigned a GAF Scale score of 30.  
A GAF Scale score of 30 reflects behavior considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment, or inability to 
function in almost all areas; this encompasses the veteran's 
symptomatology of auditory hallucinations and suicidal and 
homicidal thoughts. 

A VA social worker testified in July 1989 that the veteran 
had "severe" PTSD.  Additional PTSD symptomatology noted in 
1989 includes sleep disturbance, startle response, 
flashbacks, violence, some nervousness or anxiety around 
other people, and depression.  The veteran was hospitalized 
from July 1989 to January 1990, during which time he was 
noted to have somewhat tenuous contact with reality, stream 
of mental activity which was vague, and loose associations, 
in addition to symptoms of panic attacks, poor sleep, 
flashbacks, suspicion of people, anger, restlessness, 
impulsivity, irritability, and labile mood.  Records from the 
SSA reflect that in November 1989 the veteran had impaired 
concentration, constant intrusive thoughts, and was barely 
able to cope with day to day chores.   By May 1, 1991, the 
veteran's condition had improved, so that a 100 percent 
rating was no longer warranted. 

As the evidence raises a reasonable doubt as to whether the 
veteran's PTSD symptoms were productive of totally 
incapacitating psychoneurotic symptoms to warrant a 100 
percent rating, the Board will resolve such doubt in the 
veteran's favor to find that, for the period from October 27, 
1988 to April 30, 1991, the schedular criteria for an initial 
rating of 100 percent for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.132, Diagnostic Code 9411 
(1996); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

VI.  May 1, 1991 to Present

After a review of all of the evidence of record, the Board 
finds that the evidence is sufficient to raise a reasonable 
doubt as to whether the veteran's PTSD warrants a 70 percent 
schedular disability rating (under the old rating criteria) 
from May 1, 1991 to the present.  The evidence reflects that, 
by April 1991, the veteran complained only of recurring 
depression, and reported that he had occasional nightmares, 
but none in the recent past.  By the time the veteran was 
examined by VA on May 1, 1991, the veteran's complaints 
included some intrusive recollections, short temper, and 
depression.  Although he reported difficulty getting along 
with people, he indicated that he liked to get out and visit 
with friends.  His complaints no longer include 
hallucinations or suicidal ideation.  

By 1993, the veteran complained of nightmares, flashbacks, 
and anxiety.  By September 1993, he even denied auditory 
command hallucinations except during flashbacks, which he 
testified occurred now only once or twice a month and during 
the day.   

The veteran has been hospitalized at various times for 
psychiatric disorders which included PTSD.  He was 
compensated at the 100 percent rate from February to March 
1993, and from August to September 1993; therefore, the 
initial rating assignment for these periods of time is not at 
issue.   

By March 1995, the veteran's PTSD symptoms were specifically 
indicated to be nightmares, flashbacks, intrusive thoughts, 
hypervigilance, hyperstartle, decreased concentration, and 
insomnia.  The evidence shows that the veteran did not 
receive psychiatric outpatient care from 1996.  By October 
1998, visual hallucinations occurred only once or twice a 
month, and the veteran had been working for a year.  The 
evidence also reflects that the veteran had some close 
friends and family.  By October 2000, the veteran had 
"moderate" PTSD symptoms, including difficulty 
concentrating, tense mood, easily startled, anxiety, and bad 
temper; however, his symptoms did not include nightmares or 
flashbacks, and did not require outpatient treatment or 
psychotropic medications.  With regard to his social life, 
the veteran lived with his son and spent time helping others.  
The examiner noted that the veteran reported an inability to 
keep a job, but indicated that difficulty in getting along 
with others was part of the veteran's longstanding non-PTSD 
symptomatology.  

The GAF Scale score assigned at the end of the veteran's 
hospitalization in September 1993 was 50, in March 1995 was 
60, in October 1998 was 45, and in October 2000 was 50.  GAF 
Scale scores of 45 and 50 reflect serious symptoms or serious 
impairment in social or occupational functioning.  Such 
"serious" symptoms or "serious" impairment is encompassed 
by a 70 percent rating under the old rating criteria for 
"severe" impairment due to PTSD.  The GAF Scale score of 60 
assigned in March 1995 reflects only moderate symptoms or 
moderate difficulty in social or occupational functioning.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

The disability picture presented during this period presents 
moderate to severe PTSD symptomatology and moderate to severe 
social and industrial impairment due to PTSD.  This evidence 
raises a reasonable doubt as to whether the veteran's PTSD 
warrants a 70 percent schedular disability rating (under the 
old rating criteria) from May 1, 1991 to the present.  
Therefore, with the resolution of reasonable doubt in the 
veteran's favor, the Board finds that, for the period from 
May 1, 1991 to the present, the schedular criteria for an 
initial rating of 70 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.132, 
Diagnostic Code 9411 (1996); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

A higher rating under the old rating criteria is not 
warranted for this period, however, as the evidence does not 
demonstrate that from May 1, 1991 the veteran's PTSD has been 
productive of: such an adverse effect on the attitudes of all 
contacts except the most intimate as to result in virtual 
isolation in the community; or totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or a 
demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132 (1996).  In this regard, the Board notes 
that while the October 1998 private examiner noted that the 
veteran had minimal contact with reality and delusions of 
persecutions, this examiner indicated that this manifested in 
a GAF Scale score of 45.  GAF Scale scores of 45 reflect only 
serious symptoms or serious impairment in social or 
occupational functioning.  Such "serious" impairment or 
"serious" symptoms are encompassed by a 70 percent rating 
under the old rating criteria for "severe" impairment due 
to PTSD.  

The Board has also considered whether an initial rating in 
excess of 70 percent is warranted for the period from 
November 7, 1996 to the present under the revised criteria of 
Diagnostic Code 9411, but finds that an initial rating in 
excess of 70 percent for this period is not warranted by the 
evidence of record.  The veteran's 


PTSD symptomatology manifested during this period is well 
encompassed by the schedular criteria for a 70 percent 
rating, which includes occupational and social impairment 
with deficiencies in work and family relationships, judgment, 
thinking or mood, due to such symptoms as difficulty in 
adapting to stressful circumstances, including work or a 
work-like setting.  Although the veteran has a symptom 
analogous to near-continuous panic (hypervigilance, startle) 
or depression, this is not shown to affect his ability to 
function independently, appropriately and effectively.  The 
veteran's PTSD has manifested in irritability and his self-
reported bad temper, but does not demonstrate actual impaired 
impulse control, including no unprovoked irritability with 
periods of violence.  For this period of time, the veteran is 
not shown to have suicidal ideation, obsessional rituals 
which interfere with routine activities, spatial 
disorientation, or neglect of personal appearance and 
hygiene, although he at some time during this period had 
visual hallucinations once or twice a month associated with 
flashbacks.  He no longer has flashbacks or nightmares.  The 
evidence demonstrates that the veteran is anxious about being 
around people, but does not demonstrate an inability to 
establish and maintain effective relationships; the veteran 
lives with his son, has a few close friends, maintains 
contact with family, and enjoys helping other people.  
38 C.F.R. § 4.130. 

The veteran's other PTSD symptomatology is well encompassed 
by even the lower criteria contemplated by a 50 percent 
rating, namely, restricted affect, speech impairment (blocked 
speech, which the veteran was noted to have only in October 
1998), panic attacks more than once a week, impairment of 
short- and long-term memory, impaired (marginal) judgment, 
impaired abstract thinking, and disturbances of motivation 
and mood, such as depression and restricted affect.  
38 C.F.R. § 4.130. 

Further, a 100 percent rating is not warranted since November 
7, 1996 under the new rating criteria as the evidence does 
not demonstrate that the veteran's PTSD has at any time 
during this period manifested total occupational and social 
impairment, due to such symptoms as grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent ability to perform activities of daily living, 
including maintenance of minimal personal hygiene, 
disorientation to time or place, or memory loss for names of 
closest relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that the veteran's service-connected PTSD disability has 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating PTSD disability for any period during 
the pendency of the claim.  The veteran's PTSD symptomatology 
has been rated under both the old and new criteria for rating 
mental disorders.  The old rating criteria contemplated 
impairment in the ability to obtain or retain employment, 
with a 100 percent rating available based on isolation in the 
community, psychoneurotic symptomatology, or inability to 
obtain or retain employment.  The new rating criteria 
specifically contemplates rating based on difficulty in 
adapting to stressful circumstances of work, as well as 
inability to establish and maintain effective relationships.  
During the relevant time period, the veteran has undergone 
three periods of hospitalization for symptomatology which 
included PTSD, but which also included his non-service-
connected disorders of drug and alcohol abuse and personality 
disorder.  The ratings assigned reflect that the veteran has 
been compensated for the periods of hospitalization in 1993; 
the current decision recognizes symptomatology and impairment 
which prompted and was treated during the July 1989 to 
January 1990 hospitalization.  With regard to the frequency 
of these three hospitalizations, it is of note that they 
occurred during the long pendency of this claim from July 
1988 to the present.  Under these circumstances, in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  


ORDER

An initial rating of 70 percent for PTSD, for the period from 
July 12, 1988 to October 26, 1988, is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

An initial schedular rating of 100 percent for PTSD, for the 
period from October 27, 1988 to April 30, 1991, is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

An initial rating of 70 percent for PTSD, for the period from 
May 1, 1991, is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

